Per Curiam.
Relator, who is special administrator of the estate of Denis J. Campau, and has procured a probate license to sell lands of the • estate, applied to the Board of Public Works to sanction a plat which he wished to complete according to the statute, so as to have the property disposed of in lots and blocks with streets regularly laid out and dedicated. The plat was laid out so *725as to accord with their views as to the proper location of streets, and was made to harmonize with the general plan which had met their approval. They declined to give it their official approval on the ground that relator had no legal authority to make the dedication.
In this we think they were right. Under the statutes —Comp. L., ch. 32; 1 Sess. L., 1873, p. 142 — no plat can be made except by the proprietor. Lee v. Lake, 14 Mich., 12. When properly executed and .acknowledged it operates to create interests and burdens which none 'but the owner can establish, and is for those purposes a conveyance. An administrator is in no sense the owner of the land of his intestate. The only authority he possesses is such as his license gives him, and it is in "the nature of a power, and not a proprietary interest. There may be cases in which it would be convenient to have lands laid out before a probate sale. No way •occurs to us as legal except the method sometimes resorted to of making sales by boundaries running with the centers of streets, and so arranged as to conform to the streets and alleys to be opened under public authority so far as they can be ascertained. That practice is frequently resorted to in probate sales and partitions, and if approved by the court would seem to be unobjectionable. But an administrator cannot make a statutory plat.
The mandamus must be denied.